SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

769
CAF 12-01915
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF TERRENCE LAMONT PEASE,
PETITIONER-RESPONDENT,

                     V                                           ORDER

AMBER MARIE GRAY, RESPONDENT-APPELLANT.


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (BRADLEY E. KEEM OF COUNSEL), FOR
RESPONDENT-APPELLANT.

WILLIAM J. BARRETT, ATTORNEY FOR THE CHILD, MANLIUS.


     Appeal from an order of the Supreme Court, Onondaga County
(Martha E. Mulroy, A.J.), entered September 14, 2012 in a proceeding
pursuant to Family Court Act article 6. The order, among other
things, awarded petitioner sole legal and residential custody of the
subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   June 13, 2014                        Frances E. Cafarell
                                                Clerk of the Court